TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00498-CV


In re Joseph George Ciri




ORIGINAL PROCEEDING FROM COMAL COUNTY





	Relator, Joseph George Ciri, seeks mandamus relief from an order by the district court
compelling him to answer an interrogatory that he alleges requires him to incriminate himself.  The
order further grants monetary sanctions against Ciri for attorney's fees incurred by opposing counsel,
as well as denies Ciri's request to compel discovery answers which he claims prevents him from
adequately preparing his defense or presenting an appeal.  Ciri has also filed a motion for temporary
relief seeking a stay of the district court's order. 

	The petition for writ of mandamus is denied.  Tex. R. App. 52.8(a).  The motion for
temporary relief is overruled.


  
					Bea Ann Smith, Justice
Before Chief Justice Aboussie, Justices Kidd and B. A. Smith
Filed:   August 28, 2002
Do Not Publish